          Case 1:20-cv-00184-DCN Document 75 Filed 03/19/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

LINDSAY HECOX, et al.,
                                                           Case No. 1:20-cv-00184-DCN
                       Plaintiffs,
                                                           ORDER ON PLAINTIFFS’
               v.                                          UNOPPOSED MOTION TO LIFT
                                                           STAY FOR SOLE PURPOSE OF
BRADLEY LITTLE, et al.,                                    VACATING PROTECTIVE ORDER

                       Defendants.


       Before the Court is Plaintiffs’ unopposed motion to lift the stay in this case for the sole

purpose of vacating the protective order (Dkt. 48) that has allowed Jane Doe and her next friends,

Jean Doe and John Doe, to proceed under pseudonyms in litigating this matter. For the reasons

stated in the unopposed motion, the Court finds good cause has been shown to grant Plaintiffs’

request to lift the stay for the sole purpose of vacating the protective order.

                                              ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that Plaintiffs’ Motion to Lift Stay for

the Sole Purpose of Vacating Protective Order (Dkt. 74) is GRANTED. The stay in this case

(Dkt. 70) is lifted for the sole purpose of vacating the protective order (Dkt. 43), and the protective

order is vacated. Afterwards, the stay is put back in place pending resolution of Defendants’ and

Intervenors’ appeal of this Court’s Order granting a preliminary injunction (Dkt. 63).


                                                       DATED: March 19, 2021


                                                       _________________________
                                                       David C. Nye
                                                       Chief U.S. District Court Judge



ORDER - 1
